99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Carl Richard MCCAMMON, Appellant.
No. 96-2463.
United States Court of Appeals, Eighth Circuit.
Submitted:  October 24, 1996Filed:  October 31, 1996

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
In this direct criminal appeal, Carl Richard McCammon challenges his 30-month sentence of imprisonment imposed by the district court1 after McCammon pleaded guilty to a drug charge.  McCammon argues that he is entitled to a downward departure based on his substantial assistance.  He also argues that statements he made to an investigating customs officer should not have been used against him in calculating the amount of drugs attributable to him.


2
The district court properly declined to grant McCammon a substantial-assistance downward departure absent a motion from the government pursuant to U.S.S.G. § 5K1.1.   See United States v. Johnigan, 90 F.3d 1332, 1338 (8th Cir.1996).  We conclude the district court did not clearly err in determining that, at the time McCammon made the self-incriminating statements to the investigating officer, no cooperation agreement existed precluding the use of such statements against McCammon.  See U.S.S.G. § 1B1.8(a), (b)(1);   United States v. Sheets, 65 F.3d 752, 753 (8th Cir.1995) (standard of review);   cf.  White v. United States, 998 F.2d 572, 574 (8th Cir.1993) (no error in using drug quantities disclosed eighteen months prior to plea agreement absent cooperation agreement).


3
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas